            Case 7:20-cv-03313-VB Document 58 Filed 08/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
MIGUEL A. CHIRIAPA,                                           :
                           Plaintiff,                         :
                                                              :   ORDER
v.                                                            :
                                                              :   20 CV 3313 (VB)
MATSUL INC.; ACHLA SHAWRMA                                    :
FACTORY INC., d/b/a Achla!; MOR                               :
MELAMED; and SHOSHANA MELAMED,                                :
                           Defendants.                        :
--------------------------------------------------------------x
        On April 28, 2020, plaintiff commenced this action against Matsul Inc. (“Matsul”), Achla

Shawrma Factory Inc. (“Achla”), Mor Melamed, and Shoshana Melamed. (Doc. #1). On June

29, 2020, plaintiff moved for entry of a default judgment as to all four defendants. (Doc. #33).

On July 2, 2020, the Court ordered defendants to show cause why default judgment should not

be granted in plaintiff’s favor pursuant to Federal Rule Civil Procedure 55. (Doc. #39). The

Court scheduled the show cause hearing for August 6, 2020, at 9:30 a.m., and ordered defendants

to serve and file opposing papers on or before July 31, 2020. (Id.).

        On July 23, 2020, defendants Mor Melamed and Shoshana Melamed filed an opposition

to plaintiff’s motion for entry of a default judgment (Doc. #45) and a motion to dismiss (Doc.

#46). Although not a model of clarity, these two filings indicated defendants Mor Melamed and

Shoshana Melamed move to dismiss the case on various grounds and seek sanctions in the

amount of $10,000 against plaintiff’s counsel.

        On July 24, 2020, the Court denied without prejudice defendant Mor Melamed and

Shoshana Melamed’s motion for sanctions because defendants failed to comply with Federal

Rule of Civil Procedure 11(c)(2). (Doc. #48 at ECF 2). On July 30, 2020, plaintiff filed an

“amended notice of voluntary dismissal without prejudice” pursuant to Federal Rule of Civil



                                                         1
           Case 7:20-cv-03313-VB Document 58 Filed 08/04/20 Page 2 of 3




Procedure 41(a)(1)(A)(i). (Doc. #53). That same day, the Court instructed the Clerk to close the

case, which the Clerk did. (See Doc. #56.).

       On July 31, 2020, defendants Mor Melamed and Shoshana Melamed filed a motion

requesting the Court sanction plaintiff and his counsel, as well as counsel’s law firm. (Doc. #57

at ECF 1 (“Rule 11 motion for sanctions”)). Defendants request that in addition to paying

$1,250 in attorney’s fees, costs, and expenses to defendants Mor Melamed and Shoshana

Melamed, plaintiff and his counsel be enjoined from filing any civil action against not only Mor

Melamed and Shoshana Melamed, but also the other two defendants in this case—Matsul and

Achla, neither of whom have appeared in this case—based on any of the legal or factual claims

alleged in this instant case and that plaintiff and his counsel be enjoined from filing any civil

action or otherwise seeking relief against any of the four defendants in this case “in any court

without an order from an appropriate federal judicial officer certifying that the claims are not

frivolous.” (Id. at ECF 8). Defendants argue the Court should impose sanctions because

plaintiff filed this suit having “performed no due diligence as required by Rule 11 . . . concerning

the factual basis for the claims in the complaint” (id. at ECF 2), because Shoshana Melamed was

inadequately served process (id)., and “to deter future litigation” (id. at ECF 1).

       The motion for sanctions is DENIED WITH PREJUDICE.

       Federal Rule of Civil Procedure 11(c)(1) states in pertinent part that “the court may

impose an appropriate sanction on any attorney, law firm, or party that violated [Rule 11] or is

responsible for the violation.” Federal Rule of Civil Procedure 11(c)(2) states:

       A motion for sanctions must be made separately from any other motion and must
       describe the specific conduct that allegedly violates Rule 11(b). The motion must
       be served under Rule 5, but it must not be filed or be presented to the court if the
       challenged paper, claim, defense, contention, or denial is withdrawn or
       appropriately corrected within 21 days after service or within another time the court
       sets. If warranted, the court may award to the prevailing party the reasonable
       expenses, including attorney's fees, incurred for the motion.
                                                  2
           Case 7:20-cv-03313-VB Document 58 Filed 08/04/20 Page 3 of 3




(emphasis added). “An informal warning in the form of a letter without service of a separate

Rule 11 motion is not sufficient to trigger the 21–day safe harbor period.” Star Mark Mgmt.,

Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 175 (2d Cir. 2012).

       Here, defendants have made no showing they served the Rule 11 motion for sanctions on

plaintiff under Rule 5 prior to filing it in court. Defendants argue that they filed “the required

21[-]day Rule 11 letter with a motion to dismiss” (Doc. #57 at ECF 3). However, the “Rule 11

letter” (Doc. #57-4) attached to it a “stipulation and order” (Doc. #57-5 at ECF 1) and a “motion

to dismiss” (id. at ECF 2), but did not append the Rule 11 motion for sanctions.

       Indeed, the pending Rule 11 motion for sanctions includes with it a “Rule 11(c)(2)

certificate” which indicates that on July 31, 2020, counsel for defendants Mor Melamed and

Shoshana Melamed served plaintiff and plaintiff’s counsel by first-class mail the instant motion

for sanctions—the same day defense counsel filed the motion for sanctions with the Court.

(Doc. #57 at ECF 9). In other words, defendants appear not to have served the Rule 11 motion

for sanctions on plaintiff prior to filing the motion with the Court as required by Rule 11(c)(2).

       More importantly, plaintiff has already filed a notice of dismissal of this action,

dismissing the case against not only defendants Mor Melamed and Shoshana Melamed, but also

defendants Matsul and Achla. The Court will not now impose sanctions.

       The Clerk is instructed to terminate the motion. (Doc. #57).

Dated: August 4, 2020
       White Plains, NY

                                               SO ORDERED:



                                               ____________________________
                                               Vincent L. Briccetti
                                               United States District Judge
                                                  3
